

117 HR 3235 IH: To restrict executive agencies from acting in contravention of Executive Order 13950.
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3235IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Mr. Owens (for himself, Mr. Banks, Mr. Allen, Mr. Babin, Mr. Bishop of North Carolina, Mrs. Boebert, Mr. Brooks, Mr. Buck, Mr. Cawthorn, Mr. Cloud, Mr. Donalds, Mr. Good of Virginia, Mr. Fallon, Mr. Green of Tennessee, Mr. Grothman, Mrs. Harshbarger, Mr. Issa, Mr. Jackson, Mr. Jacobs of New York, Mr. Joyce of Pennsylvania, Mr. Kelly of Pennsylvania, Mr. Mast, Mr. Moolenaar, Mr. Perry, Mr. Reschenthaler, Mr. Rice of South Carolina, Mr. Rouzer, Mr. Roy, Mr. Austin Scott of Georgia, Mr. Stewart, and Mr. Tiffany) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Education and Labor, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo restrict executive agencies from acting in contravention of Executive Order 13950.1.Prohibition on executive agencies acting in contravention of Executive Order 13950(a)FindingsCongress finds the following:(1)On September 22, 2020, President Trump issued Executive Order (EO) 13950 Combating Race and Sex Stereotyping.(2)EO 13950 was designed to promote economy and efficiency in Federal contracting, to promote unity in the Federal workforce, and to combat offensive and anti-American race and sex stereotyping and scapegoating.(3)Specifically EO 13950, among other things, prohibited Federal agencies from teaching, advocating, acting upon, or promoting in any training to agency employees certain divisive concepts, such as those that hold (1) one race or sex is inherently superior to another race or sex; (2) the United States is fundamentally racist or sexist; (3) an individual, by virtue of his or her race or sex, is inherently racist, sexist, or oppressive, whether consciously or unconsciously; (4) an individual should be discriminated against or receive adverse treatment solely or partly because of his or her race or sex; (5) members of one race or sex cannot and should not attempt to treat others without respect to race or sex; (6) an individual’s moral character is necessarily determined by his or her race or sex; (7) an individual, by virtue of his or her race or sex, bears responsibility for actions committed in the past by other members of the same race or sex; (8) any individual should feel discomfort, guilt, anguish, or any other form of psychological distress on account of his or her race or sex; or (9) meritocracy or traits such as a hard work ethic are racist or sexist, or were created by a particular race to oppress another race.(4)EO 13950 further required that diversity and inclusion efforts of Federal agencies must first and foremost, encourage agency employees not to judge each other by their color, race, ethnicity, sex, or any other characteristic protected by Federal law.(5)EO 13950 was issued soon after Office of Management and Budget Director Russell Vought issued a September 4, 2020, memorandum wherein he explained—(A)millions of taxpayer dollars have been spent on training Federal Government workers to believe divisive, anti-American propaganda;(B)training sessions that have taught virtually all White people contribute [or benefit from] to racism; and(C)training sessions have claimed that there is racism embedded in the belief that America is the land of opportunity or the belief that the most qualified person should receive a job.(6)In the September 4, 2020, memorandum, Director Vought further explained that such trainings, not only run counter to the fundamental beliefs for which our Nation has stood since its inception, but they also engender division and resentment within the Federal workforce.(7)EO 13950 and the September 4, 2020, memorandum stood as a direct rebuke of so-called Critical Race Theory.(8)Critical Race Theory, according to Heritage Foundation visiting fellow Chris Rufo, is the idea that the United States is a fundamentally racist country and that all of our institutions including the law, culture, business, the economy are all designed to maintain white supremacy.(9)Critical Race Theory is, at its core, un-American, discriminatory, and based on Marxist ideology.(10)Critical Race Theory relies on a Marxist analytical framework, viewing society in terms of oppressed and oppressor, and instills a defeatist mentality in those it casts as the oppressed.(11)Critical Race Theory’s objective is the destruction and replacement of Western Enlightenment Liberalism with a Marxist influenced government.(12)Critical Race Theory intentionally seeks to undermine capitalism and western values, such as property rights, free speech, and the very concept of Lockean natural rights.(13)At the Department of Homeland Security, Rufo explained, trainers insisted that statements such as America is the land of opportunity, Everybody can succeed in this society, if they work hard enough, and I believe the most qualified person should get the job are racist and harmful.(14)At a training session at the National Credit Union Administration, Howard Ross taught that It is irrefutable that [America society] is a system based on racism and good and decent [white] people … support the status quo [of] a system of systematized racism.(15)According to Rufo, employees of the Department of the Treasury and Federal financial agencies attended a series of events at which diversity trainer Howard Ross taught employees that all White Americans are complicit in White supremacy by automatic response to the ways were taught Whiteness includes white privilege and white supremacy.(16)Martin Luther King Jr., in his I have a dream speech said, I look to a day when people will not be judged by the color of their skin, but by the content of their character.(17)By teaching that certain individuals, by virtue of inherent characteristics, are inherently flawed, Critical Race Theory contradicts the basic principle upon which our Nation was founded that all men and women are created equal.(18)Critical Race Theory’s teachings stand in contrast to the overarching goal of the Civil Rights Act of 1964 to prevent discrimination on the basis of race, color, or national origin in the United States.(19)Critical Race Theory seeks to portray the United States not as a united Nation of people, families, and communities striving for a common purpose, but rather one of many victimized groups based on sex, race, national origin, and gender.(20)Critical Race Theory, and its emphasis on predetermining the thoughts, beliefs, and actions of a person, flouts the Constitution of the United States guarantee of equal protection under the law to all men and women.(21)On January 20, 2021, President Joe Biden issued an Executive order revoking President Trump’s EO 13950.(22)The American people should defend the civil rights of all people and seek to eliminate racism wherever it exists. Critical Race Theory and its propagation within the Federal Government through President Biden’s executive action desecrates this paramount pursuit.(b)ProhibitionNo executive agency (as defined in section 105 of title 5, United States Code) may act in contravention of Executive Order 13950 (85 Fed. Reg. 60683; relating to combating race and sex stereotyping), except as such Executive order relates to contractors and grant recipients.